DETAILED ACTION

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive.
it is argued that Xue fails to teach a lateral chip scale package semiconductor device.
Please note that Xue states on column 9, line 57 that the chip can alternatively be a lateral type device.
Also argued is that Xue’s bottom metal 153 is not a carrier because Xue labels 101 as the carrier wafer.
Please note that the carrier wafer 101 is used to transport the device at an intermediate step and is not included in the final product while the bottom metal 153 is the carrier, meaning the substrate, for the completed device.  As further support for this interpretation, the claim uses comprising language that allows for broad explanation.
Further, it is argued that Yilmaz is not a “chip scale package”. Because a chip-scale package is a package whose area is generally no greater than 120% of the area of the semiconductor device it contains, it is a vertical MOSFET semiconductor and not a lateral semiconductor, and because of that the die paddle of Yilmaz is a contact.
Please note that Yilmaz is solely relied upon to teach the carrier 300 extends through and is exposed through the molding material 307a/307d on opposing side walls of the chip scale package semiconductor device. The above arguments attack Yilmaz individually without considering the combined teaching with Xue.  This is a 103 rejection wherein the combination of the references arrives at the claim limitations.  Yilmaz doesn’t have to teach the same invention in order to be useful in a 103 rejection.  Specifically it doesn’t have to teach a chip scale device, a lateral semiconductor, or the die paddle not being a contact in order to provide relevant details that can be combined with Xue.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 7-9, 11, and 12 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Xue, US 8,853,003.
Regarding claim 1, Xue (figure 5E) teaches a chip scale package semiconductor device, comprising;
a semiconductor die 101” having a first major surface (bottom of die) and an opposing second major surface (top of die), the semiconductor die 101” comprising at least two terminals 110a/130 arranged directly on the second major surface (top of die) on opposite sides of the semiconductor die 101”;
a carrier 153 comprising a first major surface (bottom of carrier) and an opposing second major surface (top of carrier), wherein the first major surface (bottom of die) of the semiconductor die 101” is mounted on the opposing second major surface (top of carrier) of the carrier 153; and
a molding material 141/161a partially encapsulating the semiconductor die 101” and the carrier 153 of the chip scale package semiconductor device, wherein the first major surface (bottom of carrier) of the carrier 153 extends and is exposed through the molding material 161a on a first side of the chip scale package semiconductor device, and the at least two terminals 110a/130 are exposed through the molding material 141 on a second side of the chip scale package semiconductor device (top of device) to form a lateral chip scale package semiconductor device (column 9, line 57).
With respect to claim 3, Xue (figure 5E) teaches the first major surface (bottom of carrier) of the carrier 153 is co-planar with the molding material 161a on a top major surface of the chip scale package semiconductor device.
As to claim 7, Xue (figure 5E) teaches a top major surface (bottom of figure 5E) and a second opposing major surface (top of figure 5E) of the chip scale package device, wherein the top major surface (bottom of figure 5E) comprises the carrier 153, and wherein the second opposing major surface (top of figure 5E) comprises the terminals 110a/130 and the molding material 141/161a. Top and bottom are relative terms and the structure of Xue figure SE can be turned over to meet this requirement.
In re claim 8, Xue (figure 5E) teaches a method of manufacturing a chip scale package semiconductor device, the method comprising:
providing a semiconductor die 101” having a first major surface (bottom of die) and an opposing second major surface (top of die), the semiconductor die 101” comprising at least two terminals 110a/130 arranged directly on the second major surface (top of die) on opposite sides of the semiconductor die 101”;
providing a carrier 153 comprising a first major surface (bottom of carrier) and an opposing second major surface (top of carrier);
mounting the first major surface (bottom of carrier) of the semiconductor die 101” to the opposing second major surface (top of carrier) of the carrier 153;
partially encapsulating the semiconductor die 101” and the carrier 153 of the chip scale package semiconductor device in a molding material 141/161a, wherein the first major surface (bottom of carrier) of the carrier 153 extends through and is exposed through molding material 161a on a first side of the chip scale package semiconductor device, and the at least two terminals 110a/130 are exposed through molding material 141/161a on a second side (top of package) of the chip scale package semiconductor device to form a lateral chip-scale package semiconductor device.
Concerning claim 9, Xue (figure 5E) teaches the semiconductor die 110” and the carrier 153 are encapsulated such that the first major surface (bottom of the carrier) of the carrier 153 is co-planar with the molding material 161a on a top major surface (bottom of figure 5E) of the chip scale package semiconductor device.
Pertaining to claim 11, Xue (figure 5E) teaches the at least two terminals 110a/130 extend orthogonally from the second major surface (top of the die) through the molding material 141/161a so that the at least two terminals 110a/130 are exposed on the second side (top of the package) of the chip scale package semiconductor device.
In claim 12, Xue (figure 5E) teaches the at least two terminals 110a/130 extend orthogonally from the second major surface (top of the die) through the molding material 141/161a so that the at least two terminals 110a/130 are exposed on the second side (top of the package) of the chip scale package semiconductor device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue, US 8,853,003, as applied to claim 1 above, and further in view of Yilmaz et al., US 9,087,828.
Regarding claim 2, Xue fails to teach the carrier extends through and is exposed through the molding material on opposing side walls of the chip scale package semiconductor device.
Yilmaz (see marked up figure 8D below) teaches the carrier 300 extends through and is exposed through the molding material 307a/307d on opposing side walls of the chip scale package semiconductor device.

    PNG
    media_image1.png
    308
    580
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the carrier exposed through the sidewall of Yilmaz in the invention of Xue because Yilmaz (figure 3A & column 3, lines 29-33) teaches the exposed portions of the carrier are connecting parts that allow for the production of multiple packages at the same time. Claims 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue, US 8,853,003 as applied to claims 1 and 8 respectively above, and further in view of Kim et al., US 9,449,911.
With respect to claims 4 and 10, Xue fails to teach the opposing second major surface of the carrier is arranged as a recess in the carrier.
Kim (figures 6 & 14) teaches the opposing second major surface of the carrier
1400 is arranged as a recess (100 in figure 6) in the carrier 1400 (claim 4); and the first major surface of the semiconductor die 1400 is mounted in a recess (100 in figure 6) arranged on the opposing second major surface of the carrier (claim 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the recess of Kim in the invention of Yilmaz because Kim teaches a recess results in a higher degree of precision alignment is obtained (column 4, lines 3- 11).
As to claim 5, Kim (figure 14) teaches the recess is arranged to mountably receive the semiconductor die 1420.
In claim 6, Kim (figure 14) teaches the recess is arranged to receive an adhesive layer 1410 for mounting the semiconductor die 1420 to the carrier 1400.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	7/28/22